Order, Supreme Court, New York County (Saralee Evans, J.), entered June 24, 2009, which granted the motion of nonparty respondent attorney for an order directing defendant wife to pay the sum of $248,502.30 to respondent attorney within 30 days of the order’s date, and that should the wife fail to make the payment, the clerk was to enter a money judgment in respondent attorney’s favor in the amount of $248,502.30 with interest from the date of entry until the date of payment, and denied the wife’s cross motion to allocate responsibility for the attorney’s fees 80% to plaintiff husband and 20% to the wife, unanimously modified, on the law, to strike those portions of the order providing for payment of the fees within 30 days and for entry of a money judgment and statutory interest should the amount not be paid within 30 days, and otherwise affirmed, without costs.
An attorney’s charging lien under Judiciary Law § 475 “attaches to a . . . judgment or final order in his client’s favor, and the proceeds thereof.” Thus, the procedure of Judiciary Law § 475 is designed to attach only the specific proceeds of the judgment or settlement in the action where the attorney appeared (Butler, Fitzgerald & Potter v Gelmin, 235 AD2d 218, 219 [1997]), and since there had been no final judgment on equitable distribution in the underlying matrimonial action, the motion court erred in ordering that the amount fixed under the charging lien be paid within 30 days of the order.
The denial of the wife’s cross motion was proper at this juncture. As the motion court recognized, the appropriate *429method for allocating responsibility for the attorney’s fees generated in the underlying matrimonial action is upon the final determination of equitable distribution between the parties.
We have considered the wife’s remaining contentions, including that the fee dispute was subject to arbitration, and find them unavailing. Concur—Andrias, J.P., Friedman, Renwick, Richter and Manzanet-Daniels, JJ.